EXHIBIT 10.1
SEPARATION AGREEMENT AND GENERAL RELEASE
This Separation Agreement and General Release (“Agreement”) is between
Beneficial Mutual Bancorp, Inc., a federally chartered corporation (the
“Company”), and Beneficial Mutual Savings Bank, a Pennsylvania chartered savings
bank (the “Bank”) (the Bank and the Company are hereinafter referred to
collectively as “Employer”), and Andrew J. Miller (“Employee”).
WHEREAS, Employee has been informed that, regardless of whether he executes this
Agreement, Employee’s employment with and service to Employer shall end
effective May 6, 2011 (“Separation Date”); and
WHEREAS, Employer and Employee desire to resolve any and all matters, claims,
controversies, disputes, or grievances relating to Employee’s employment or
separation from employment with Employer;
NOW, THEREFORE, in consideration of the mutual promises and commitments made
herein, and intending to be legally bound hereby, Employer and Employee agree as
follows:
1. Employee acknowledges and agrees he has received all compensation and other
benefits to which he is entitled through the Separation Date, including without
limitation, payment for any earned but unused vacation. Employee further agrees
that his most recent bonus was paid on March 26, 2010, in the amount of $66,690.
2. Pursuant to and in accordance with Section 11.f(ii) of the Amended and
Restated Andrew J. Miller Employment Agreement, amended and restated as of
March 17, 2009 (“the Employment Agreement”) and Employer’s obligations
thereunder:

  (a)  
following the Separation Date Employee will receive payments, payable ratably
over a two-year period in accordance with Employer’s regular payroll schedule,
in the total gross amount of $694,980, less normal payroll tax withholdings,
which total amount represents the non-insurance severance benefit to Employee
under Section 11f.(ii) of the Employment Agreement; and

  (b)  
for a twenty-four month period following the Separation Date, Employer will
continue to provide medical, dental and life insurance coverage to Employee in
accordance with Section 11f.(ii) of the Employment Agreement.

 

 



--------------------------------------------------------------------------------



 



Payments under this Section 2 will begin with the first payroll following the
Separation Date, and are subject and pursuant to the provisions of Sections 16
and 17 of this Agreement.
3. In consideration of Employee’s agreements herein,

  (a)  
Employer will pay to Employee a Separation Payment (the “Separation Payment”) in
the total amount of $186,000.00, less normal withholdings, as a lump sum.

  (b)  
Employer will make available to Employee outplacement assistance appropriate for
an executive level employee, for a period of up to twelve (12) months, beginning
on a date to be determined at Employee’s option, but no later than 90 days after
the Effective Date, through a provider to be determined by Employer in
Employer’s sole discretion.

The Separation Payment and other benefits under this Section 3 will be paid
and/or begin no later than thirty (30) days following the Separation Date,
provided Employee returns this signed Agreement and the seven day revocation
period set forth in Section 14 below expires without Employee revoking this
Agreement. This consideration is not compensation for past services rendered.
4. Employee agrees to keep this Agreement and its terms and conditions
confidential, and agrees not to disclose or discuss the fact of or the contents,
terms, or conditions of this Agreement except to his respective attorneys,
accountants, advisers and members of his immediate family.
5. Employee agrees to cooperate with and to respond promptly to Employer’s
reasonable requests for information relating to Employer’s job duties with
Employee.
6. Employee agrees to refrain from disclosing to anyone any proprietary or
confidential information of Employer, including without limitation that
confidential information defined in any policy or agreement signed by him about
or relating to Employer, its past and present parents, subsidiaries, divisions
and related and affiliated organizations, and their respective past and present
employees, clients, visitors, and business operations. Employee agrees that his
post-employment-termination obligations and restrictions arising under the
Employment Agreement, are and will remain in full force and effect after the
Separation Date. For the avoidance of doubt, Employer and Employee specifically
agree that, in consideration of Employer’s undertakings herein, and for other
good and valuable consideration, the sufficiency of which Employee acknowledges,
Employee agrees that (i) his obligations under Section 10c. of the Employment
Agreement continue in effect; and (ii) during the period ending one year after
the Separation Date, Employee shall not serve as an officer, director or
employee of any bank holding company, bank, savings bank, savings and loan
holding company, or mortgage company (any of which, a “Financial Institution”)
which Financial Institution offers products or services competing with those
offered by Employer from any office within thirty (30) miles from the main
office or any branch of the bank and shall not interfere with the relationship
of Employer and any of its employees, agents, or representatives. If there is a
breach or threatened breach of Employee’s agreements in this paragraph, the
parties agree that there is no adequate remedy at law for such breach, and that
Employer shall be entitled to injunctive relief restraining Employee from such
breach or threatened breach, but such relief shall not be the exclusive remedy
hereunder for such breach.

 

 



--------------------------------------------------------------------------------



 



7. Employee shall return to Employer any and all property of Employer, including
but not limited to any of Employer’s electronic equipment, letters, memoranda,
records, reports, notes, notebooks, books of account, data, drawings, prints,
plans, specifications, formulae and correspondence or copies of the same
(including any electronically stored copies), information or property in his
possession or control about or relating to Employer, its past and present
parents, subsidiaries, divisions and related and affiliated organizations, and
their respective past and present employees, clients, visitors, and business
operations.
8. Employee hereby releases and forever discharges Employer and its past and
present parents, subsidiaries, divisions and related and affiliated
organizations, and their respective officers, shareholders, directors,
attorneys, agents, servants and employees and their successors, heirs and
assigns from all causes of action, claims, debts, accounts, controversies, sums
of money, contracts, promises, agreements, judgments, demands, and liabilities
of any kind or nature whatsoever in law, in equity, or otherwise, whether known
or unknown, whether asserted or unasserted, including without limitation any and
all claims for employment discrimination, wrongful discharge, compensation,
benefits, bonuses, incentives, expenses, options, wages, severance pay, vacation
pay, fringe benefits, or other monies or accountings, including punitive
damages, liquidated damages, exemplary damages, or compensatory damages,
physical, mental, or emotional distress, pain and suffering, back pay, front
pay, costs, and attorneys’ fees, and any other legal or equitable relief, and
further including without limitation any and all rights and claims arising under
the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., as amended,
the Pennsylvania Human Relations Act, or claims relating to Employee’s
employment or separation from employment with Employer, or any other cause,
reason, matter, or thing whatsoever, arising up until the date of Employee’s
execution of this Agreement, except that this release does not extend to claims
for worker’s compensation benefits, amounts owed under this Agreement, claims
for vested employee benefits under the Employee Retirement Income Security Act,
claims relating to the validity or enforcement of this Agreement, or other
non-waivable claims. By entering into this Agreement, Employer does not admit
that it is liable to Employee for anything on account of any reason whatsoever,
except as set forth in this Agreement.
9. Employer and Employee agree that, to the full extent permissible by law, the
terms of this Agreement shall be interpreted under and consistently with the
laws of the Commonwealth of Pennsylvania and federal law and that to the full
extent provided by law the federal and/or state courts within the Commonwealth
of Pennsylvania shall have jurisdiction over any claims arising out of this
Agreement.

 

 



--------------------------------------------------------------------------------



 



10. Employee agrees, subject to any obligations he may have under applicable
law, that he will not make or cause to be made any statements that disparage,
are inimical to, or damage the reputation of the Employer or any of its
affiliates, subsidiaries, agents, officers, directors or employees.
11. If any court of competent jurisdiction shall hold invalid any part of this
Agreement, then the court making such determination shall have the right to
modify this Agreement and in its reduced form this Agreement shall be
enforceable to the fullest extent permitted by law. If any provision or part of
a provision of this Agreement is held to be invalid or unenforceable, such
provision shall be severed from this Agreement and the remaining provisions
shall remain in full force and effect. This paragraph shall be interpreted to
give the fullest possible effect to Employee’s release of claims.
12. This document states the whole agreement between the parties as to its terms
and supersedes all prior or contemporaneous agreements, offers, representations,
negotiations or discussions with respect to such subject matters. Any changes to
this Agreement must be in writing and initialed or signed by both parties.
Employee understands and acknowledges that in deciding whether to sign this
Agreement, he is not relying on any promises, statements or representations,
oral or written, other than those that are set forth expressly in this
Agreement.
13. Employee agrees that he will not file, or permit to be filed in his name or
on his behalf, any lawsuit in court against any of the persons or entities
released in this Agreement, based upon any act or event which occurred on or
before his execution of this Agreement. Employee further agrees that, although
he has the right to file a charge with the Equal Employment Opportunity
Commission, should he file such a charge, or should any charge, lawsuit,
complaint or other claim be filed in his name or on his behalf with the Equal
Employment Opportunity Commission or with any other administrative agency or
organization, or in any other forum, against any of the persons or entities
released herein, based upon any act or event which occurred on or before the
effective date of this Agreement, he will not seek or accept any personal relief
based upon such charge, lawsuit, complaint or other claim, including but not
limited to an award of monetary damages or reinstatement to his employment with
Employer.
14. Employee hereby represents and acknowledges to Employer that (a) Employer
has advised Employee in writing to consult with an attorney of his choosing and
he has had the opportunity to do so before signing this Agreement; (b) Employee
has the right to consider whether to sign this Agreement for up to 21 days after
his receipt of it, although he need not take the entire 21-day period to
consider whether to sign it, and Employee hereby waives any right he may have to
the extension of this 21-day period by reason of any revisions which may have
been made to this Agreement after discussion between Employee and/or Employee’s
legal counsel and Employer and/or Employer’s legal counsel, regardless of the
materiality of those revisions; (c) Employee has seven (7) days after signing
this Agreement in which to revoke it by delivering a written notice of such
revocation to Beneficial Mutual Savings Bank, addressed to: Cecile Colonna,
Human Resources Department Manager, Beneficial Mutual Savings Bank, 530 Walnut
Street,

 

 



--------------------------------------------------------------------------------



 



Philadelphia, PA 19106; phone — 215-864-6094; fax 215-864-1759; e-mail —
ccolonna@thebeneficial.com; and (d) the consideration provided Employee under
this Agreement is sufficient to support the releases provided by him under this
Agreement and is greater than Employee would be entitled to receive if he did
not sign this Agreement. Employee understands that Employer regards the
representations made by him as material and that Employer is relying on these
representations in entering into this Agreement. Employee acknowledges and
agrees that the Employer’s obligation to make payments or provide the benefits
under this Agreement will not commence until the period for revocation has
passed and this Agreement becomes irrevocable by Employee.
15. Employee specifically acknowledges and agrees that he is not a participant
in, and is not entitled to any benefits under, the Severance Pay Plan for
Eligible Employees of Beneficial Mutual Bancorp, Inc., amended and restated
effective March 9, 2009. Employee is entitled to receive payments and
distributions from all benefit plans (each referred to as a “Plan”) in which he
participated in accordance with the terms of each Plan. Provided, however, to
the extent that Employee is a “Specified Employee”, as defined in Section 16
below, no payments or distributions shall be made to Employee from the following
Plans prior to the 1st day of the 7th month following the Separation Date:
Beneficial Transition Credit Retirement Plan for Designated Employees, Salary
Continuation Plan, Cash-Based Deferral Plan (EDCP) and Stock-Based Deferral
Plan. Employer agrees to indemnify and hold harmless Employee for any tax,
penalty or costs resulting from Employer’s failure to make such payments and
distributions to Employee in accordance with the terms of this Agreement.
16. Notwithstanding anything in this Agreement to the contrary, to the extent
payments do not meet the short-term deferral exception of Section 409A of the
Internal Revenue Code and, in the event Employee is a “Specified Employee” (as
defined herein), no payment shall be made to Employee under this Agreement prior
to the first day of the seventh month following the Separation Date in excess of
the “permitted amount” under Section 409A of the Code. For these purposes the
“permitted amount” shall be an amount that does not exceed two times the lesser
of: (A) the sum of Employee’s annualized compensation based upon the annual rate
of pay for services provided to the Employer for the calendar year preceding the
year in which the Separation Date occurs, or (B) the maximum amount that may be
taken into account under a tax-qualified plan pursuant to Section 401(a)(17) of
the Internal Revenue Code for the calendar year in which the Separation Date
occurs. Any payments up to the permitted amount may be made beginning on the
30th day following the Separation Date. Any payment in excess of the permitted
amount shall be made to Employee beginning on the first day of the seventh month
following the Separation Date. “Specified Employee” shall be interpreted to
comply with Section 409A of the Internal Revenue Code and shall mean a key
employee within the meaning of Section 416(i) of the Internal Revenue Code
(without regard to Section 5 thereof), but an individual shall be a “Specified
Employee” only if the Employer is a publicly-traded institution or a subsidiary
of a publicly traded institution.

 

 



--------------------------------------------------------------------------------



 



17. For purposes of section 409A of the Internal Revenue Code, all payments made
under this Agreement on or before March 15, 2012 are regarded as and shall be
treated as short-term deferral payments, all payments made after March 15, 2012
up to the permitted amount are being made upon a “separation from service”
(within the meaning of such term under section 409A of the Internal Revenue
Code), each payment made under this Agreement shall be treated as a separate
payment, the right to a series of installment payments under this Agreement is
to be treated as a right to a series of separate payments, and if a payment is
not made by the designated payment date under this Agreement, the payment shall
be made by December 31 of the calendar year in which the designated date occurs.
To the extent that any payment provided for hereunder would be subject to
additional tax under section 409A of the Internal Revenue Code, or would cause
the administration of this Agreement to fail to satisfy the requirements of
section 409A, such provision shall be deemed null and void to the extent
permitted by applicable law, and any such amount shall be payable on the 1st day
of the 7th month following the Separation Date. In no event shall the Employee,
directly or indirectly, designate the calendar year of payment. The Company,
Bank and Employee all agree to report all amounts paid to Employee hereunder for
federal and state tax purposes as having been made in accordance with this
Section 17.
18. Employee shall be indemnified by the Company and Bank as to any liability,
cost or expense for which the Employee would have been indemnified during
employment or thereafter, in accordance with Section 13 of the Employment
Agreement, the Company’s or Bank’s certificate of incorporation, by-laws, or
charter or any insurance coverage in force for employees, executives or officers
of the Company or bank and for actions taken on behalf of the Company or Bank
within the scope of the Employee’s employment by the Company and Bank or within
the scope of Employee’s duties as an officer of the Company and Bank. It is
expressly understood and agreed that Section 13 of the Employment Agreement
shall survive Employee’s separation of employment.
19. In the event of Employee’s death prior to Employee’s receipt of all payments
and benefits provided for in Sections 2 and 15 of this Agreement, such payments
and benefits shall be paid and/or distributed to Employee’s heirs and personal
representative.
20. This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor to the Company and the Bank which shall acquire,
directly or indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Company and the Bank.
21. Employee acknowledges that, under federal securities law, Employer is
obligated to disclose the material terms of this Agreement and a copy of the
Agreement in a filing on Form 8-K or as otherwise advised by counsel.
Employee declares that he has completely read, fully understands and voluntarily
accepts the terms of this Agreement after complete consideration of all facts
and legal claims.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties have
entered into this Agreement as of the last date indicated below.

                     
/s/ Andrew J. Miller
  Dated:   5/10/11                   Andrew J. Miller            
 
                    Beneficial Mutual Bancorp., Inc. and             Beneficial
Mutual Savings Bank            
 
                   
By:
  Cecile Colonna   Dated:   5/10/11                      
 
  Title:   Senior Vice President            
 
     
 
           

 

 